                     UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NORTH CAROLINA
                         STATESVILLE DIVISION
                          5:17-cv-00221-RJC-DCK

DOMINIC JERMAINE BETOURNEY, )
                                     )
            Plaintiff,               )
                                     )
      v.                             )
                                     )                           ORDER
                                     )
GKN DRIVELINE,                       )
                                     )
            Defendant.               )
____________________________________ )

      THIS MATTER comes before the Court on Plaintiff’s Motion Requesting a Fast

and Speedy Trial, (Doc. No. 24); and the parties’ associated briefs and exhibits, (Doc.

Nos. 24–25).

      For the reasons stated in Defendant’s Responsive Brief in Opposition, (Doc.

No. 25), Plaintiff’s motion is DENIED.

      SO ORDERED.


                                              Signed: February 5, 2019




                                          1
